El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Este pleito se inició por demanda que copiada a la letra en lo pertinente dice:
“2. Que el demandante Rafael Serra Ramírez contrató con El Munioipio de Poncb la realización de un trabajo de carretera con-sistente en la carretera municipal de Tibes a San Patricio celebrado dicho contrato en noviembre 3 de 1928, en el cual se obligó a reali-zar dicha obra por la suma de $8,091.09.
“3. Que el demandante realizó la obra de referencia, a satisfac-ción del Municipio de Ponce, cumpliendo con todas y cada una de las condiciones del contrato, y la sometió y entregó al referido Mu-nicipio de Ponce, habiéndola éste aceptado en todas sus partes, desde *145cuyo momento'venía el municipio obligado a bacer efectiva, la tota-lidad del precio de la referida obra, estipulado en el contrato. Que el Municipio de Ponee, adeuda de la suma total de $8,091.09, precio del contrato, la suma de $1,500.00, la cual reconoció con fecha 12 de enero de 1929, por resolución número 7, serie 1929, aprobada por unanimidad por la Asamblea Municipal de Ponee, y firmada por el Hon. Alcalde de dicha ciudad de Ponce, y se obligó a satisfacer los intereses sobre dicha cantidad al 7% anual, devengados desde la fecha en que se incurrió la deuda hasta su completo pago.
"4. Que el Municipio de Ponee, aceptó 1a. obra de referencia, con fecha de enero 9 de 1929, desde cuyo momento viene obligado al pago de la cantidad de $1,500.00 que adeuda del importe total de la obra, con intereses al 7 % anual, hasta su total pago; y dicho Muni-cipio de Ponee, ni su Asamblea Municipal, ni ninguna de sus auto-ridades competentes hasta la fecha de hoy ha pagado dichos $1,500.00 ni sus intereses, ni parte alguna de las mismas, a pesar de los nu-merosos requerimientos al efecto; y no obstante de ello, el Munici-pio de Ponee se ha hecho cargo y ha utilizado la obra construida de acuerdo con el contrato de referencia, dedicándola al uso público.”'
El municipio demandado contestó así:
“2. Se niega el hecho segundo de la demanda en la forma en que; .está redactado y por falta de suficiente información.
”3. Se niega el hecho tercero de la demanda, y se sostiene en; contrario, que si el Municipio de Ponee incurrió en 12 de enero de; 1929 en alguna deuda u obligación de pagar el importe de mil qui-nientos dollaRs ($1,500.00) al demandante, dicho acto es nulo y ultra vires por parte del Municipio de Ponee, en tanto en cuanto-el Municipio de Ponee en esos momentos, o sea, en enero 12 de 1929,. no tenía fondos disponibles para poder pagar dicho importe de im. quinieNto DOLLARS, ni contaba con rentas o entradas durante el año. 1929 a 1930 para, poder incurrir en esa responsabilidad y hacer ese; pago, y si en ese gasto se incurrió en época anterior al 12 de enero de 1929, tampoco en el momento en que se incurrió en ese gasto,, había asignación alguna en el presupuesto del Municipio de Ponee-para pagar dicho importe, ni se contaba en ese año con entradas; suficientes en el Municipio de Ponee para poder pagar esa obligación, constituyendo cualquier acto del Municipio de Ponee en ese sentido un acto nulo y ultra vires por parte del mismo.
”4. Se niega el hecho cuarto de la demanda y se alega en con-trario que si el Municipio de Ponee no ha. pagado los un mil quinien-*146tos DOLLARS a que se refiere diebo hecho, es porque dicba partida no ha figurado en ningún presupuesto de gastos del Municipio de Ponee para ningún año. Diebo municipio de Ponce está sujeto a las Leyes que lo regulan para hacerse un pago de dinero por parte de dicba municipalidad, y tiene que cumplir estrictamente con lo que la Ley y los reglamentos de contabilidad promulgados por el Auditor de Puerto Rico prescriben y determinan.
“DefeNSas espeCiales. — Como defensas especiales alega el de-mandado.
“PRIMERA. — Excepción previa. — Que la demanda no aduce he-chos bastantes constitutivos de una buena y justa causa de acción a favor del demandante.
“2. Que en el presupuesto, del Municipio de Ponce para el año 1930-31 no figura partida alguna para pagar al demandante can-tidad alguna de dinero.
“3. Estoppel. Que el demandante está impedido de ejercitar esta acción de cobro de dinero por razón de que no acudió a impugnar el presupuesto del Municipio de Ponce para el año 1930-31, en el tiempo prescrito por la Ley, y el mismo fue confeccionado sin hacer consignar ninguna partida para el demandante.
“4. Que el Municipio de Ponce no podrá pagar al demandante cantidad alguna de dinero por ningún concepto, y menos por el que se alega en la demanda en este caso, sin la intervención directa del Auditor de Puerto Rico, tal y como lo determina la Ley y los regla-mentos de contabilidad vigentes.”
Trabada la contienda fue el pleito a juicio. Se llamó a declarar al propio demandante y al mostrársele cierto docu-mento ocurrió lo que sigue:
‘ ‘ ¿ Qué es eso ? — Éste es el contrato firmado por el Departamento del Interior.
“Tormes: Señor juez, el Municipio no se puede allanar a nada de esto, pero yo voy a hacer el siguiente convenio:
“Que si el señor Serra declarara, declararía sobre todos los extre-mos contenidos en la demanda; y entonces, dando por declarado eso, que la corte dicte sentencia sin especial condenación en costas. ,
“Atiles: Sí.
“Juez: Entonces, visto el convenio que propone el licenciado Tormes, abogado del Municipio de Ponce, sobre que el demandante Rafael Serra Ramírez, si declarara, declararía sobre los extremos que *147alega en su demanda, se solicita por el demandado Municipio de Ponce. . . .
‘ ‘ Tormes : T que si la corte dicta sentencia declarando con lugar la demanda, que ésta sea sin costas.
“Juez: Bueno. ¿Y ese proyecto se va a presentar?
“Atiles: Sí.
“Toemes: No bay objeción a eso.
“Juez: ¿Esta ordenanza?
“Atiles: Sí.
“Juez: Se admite entonces en evidencia la prueba que bay en autos, mareada con las letras A, B y C y el contrato celebrado por el Municipio de Ponce con el demandante, que se marca exhibit D.
“¿Entonces se solicita que de acuerdo con esta prueba se dicte sentencia por la corte?
‘ ‘ Tormes : Sí.
“Juez: ¿El demandado no presenta prueba?
“Tormes: No presenta prueba.
“Juez: Entonces la corte, vista la prueba del demandante y no habiendo el demandado presentado prueba alguna, la corte .declara con lugar la demanda en este caso y condena al demandado Muni-cipio de Ponce, a pagar al demandante Rafael Serra Ramírez, la suma de mil quinientos dólares. No se ha dicho nada de los inte-reses.
“Atiles: Los intereses están ahí en la ordenanza del Municipio.
“Torhes: Es una obligación que surge de la ordenanza; claro, los intereses de la corte tienen que ser al tipo legal.
“Juez: Aquí dice al tipo de siete por ciento desde la fecha en que se incurre en la deuda hasta su completo pago.
“Tormes: Tiene que ser entonces al siete por ciento.
“Juez: Más intereses al siete por ciento anual desde enero nueve de mil novecientos veintinueve hasta su total pago, sin especial condenación en costas.
“Tormes: Está bien.”
Los documentos admitidos en evidencia fueron: Exhibit A, una carta del Alcalde de Ponce de fecha enero 9, 1929, dirigida al demandante, comunicándole la aceptación provisional de las obras de construcción del camino “San Patricio,” primer trozo.
Exhibit B, resolución No. 7 de la Asamblea Municipal de Ponce “para reconocer varios créditos para ser pagados del *148presupuesto ordinario del año 1929-1930 a varias personas,” entre ellas al demandante el reclamado en este pleito. Se adoptó el 12 de enero de 1929. Su sección primera dice, en parte:
“Sección Ia. — Reconocer, como por la presente se reconocen, los siguientes créditos a favor de las personas que aquí se expresan:”
Y sus secciones segunda y tercera, leen:
“Sección 2a. — Que todos estos créditos deben ser consignados y por la presente se ordena se consignen en el presupuesto ordinario correspondiente al próximo año económico de 1929-1930 a favor de los referidos señores, tal y como se expresa en esta resolución.
“Sección 3a. — Que una vez consignados dichos créditos, el Muni-cipio de Ponce se compromete a hacer dichos pagos, más los intereses correspondientes al tipo de 7% anual devengados desde la fecha en que se incurrió la deuda hasta su completo pago.”
El Exhibit C es una certificación de la construcción de£ camino de San Patricio, primer trozo, con cargo a la asigna-ción de $1,500 de fondos ordinarios. Se expidió en enero 8 de 1929 por Lorenzo J. Dávila, Ingeniero Jefe del Departa-mento, con la aprobación de Guillermo Vivas, Director Municipal de Obras Públicas, y la conformidad de Rafael Serra Bamírez, Contratista, y de Vicente Santos, Inspector de Cons-trucciones.
Y el exhibit D es el contrato sobre construcción del camino, celebrado entre el municipio y el demandante, aprobado poi el Comisionado del Interior.
Como puede verse, el contrato surge claro de las alega-ciones y las pruebas. También la realización de las obras' por parte del demandante y su aceptación por parte del de mandado. No hay contienda en cuanto al precio. La can-tidad reclamada se debe. Que se pague, como ordenó la corte, parece que es la única conclusión a que debe llegarse.
 Sin embargo, el municipio apelante sostiene que* el pago no puede decretarse porque el contrato que dió origen a la deuda es nulo, constituyendo su ratificación un acto ultra-, vires nulo también por tanto.
*149En primer lugar señala el municipio apelante como error la desestimación de sn excepción previa alegando qne la de-manda no adncía hechos suficientes para determinar nna cansa de acción, ya qne no expresa qne al celebrarse el contrato sobre construcción el municipio tenía fondos disponibles para el pago de la obra, y qne al reconocerse el crédito por la resolución No. 7 de sn asamblea el municipio tuviera fondos disponibles dentro de ese año económico para atender al pago y qne en efecto asignara la partida en el presupuesto de 1929-1930.
Nos inclinamos a creer qne la demanda es suficiente por-que debe presumirse el cumplimiento de los requisitos de ley en la celebración del contrato, y en tal virtud que la excepción fue debidamente declarada sin lugar.
Despejada así la situación, veamos si tal como fue el caso definitivamente sometido a la corte de distrito existía base suficiente para declarar como se declaró la demanda con lugar.
Sostiene la parte apelada que la no existencia de fondos cuando se celebró el contrato es una cuestión de defensa que el municipio estaba obligado a alegar y probar, lo que no hizo. Y por tanto que la demanda quedó en pie y si aduce hechos suficientes sostiene la sentencia.
Tiene razón el apelado. El municipio demandado hizo la alegación pertinente, pero omitió probarla. Y la presunción de que la ley fue acatada quedó subsistente.
Resumiendo la jurisprudencia sobre el particular dice Corpus Juris:
“La regla general es que toda presunción legal será aplicada con la mayor laxitud para sostener la validez de un contrato municipal, y la defensa de ultra vires debe sostenerse mediante la correspon-diente alegación y prueba, incumbiendo probar tal defensa a la parte que la suscita. Aun cuando las disposiciones del estatuto o de la franquicia sean imperativas, la presunción es que las autoridades al celebrar el contrato acataron el mismo. ’ ’ 44 C.J. p. 121,122.

Debe confirmarse la sentencia ree%trrida.